
	

113 SRES 316 ATS: Supporting the goals and ideals of American Diabetes Month.
U.S. Senate
2013-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 316IN THE SENATE OF THE UNITED STATESDecember 10, 2013Mrs. Shaheen (for herself and Ms. Collins) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsDecember 18, 2013 Committee discharged; considered and agreed toRESOLUTIONSupporting the goals and ideals of American Diabetes Month.Whereas according to the Centers for Disease Control and Prevention (referred to in this preamble as the CDC), nearly 26,000,000 individuals in the United States have diabetes and an estimated 79,000,000 individuals age 20 years or older in the United States have prediabetes;Whereas diabetes is a serious chronic condition that affects individuals of every age, race, ethnicity, and income level;Whereas the CDC reports that Hispanic, African, Asian, and Native Americans are disproportionately affected by diabetes and suffer from the disease at rates that are much higher than the general population of the United States;Whereas according to the CDC, an individual age  20 years or older   is diagnosed with diabetes every 17 seconds;Whereas approximately 5,205 individuals age 20 years and older  in the United States are diagnosed with diabetes each day;Whereas the CDC estimates that approximately 1,900,000 individuals in the United States age 20 years and older were newly diagnosed with diabetes in 2010;Whereas a joint National Institutes of Health and CDC study found that each year between 2002 and 2005, approximately 15,600 youth were diagnosed with type 1 diabetes and approximately 3,600 youth were diagnosed with type 2 diabetes in the United States;Whereas according to the CDC, the prevalence of diabetes in the United States increased by more than 300 percent between 1980 and 2010;Whereas the CDC reports that more than 27 percent of individuals with diabetes in the United States have not been diagnosed with the disease;Whereas more than 11 percent of adults and 26.9 percent of individuals age 65 and older in the United States have diabetes;Whereas as many as 1 in 3 adults in the United States will have diabetes in 2050 if the present trend continues;Whereas after accounting for the difference of the average age of each population, data surveying individuals age 20 years and older in the United States between 2007 and 2009 indicate that   7.1 percent of non-Hispanic whites, 12.6 percent of non-Hispanic blacks, 11.8 percent of Hispanics, and  8.4 percent of Asian Americans suffered from diagnosed diabetes;Whereas after accounting for the difference of the average age of each population, data surveying Hispanic individuals age 20 years and older in the United States between 2007 and 2009 indicate that 7.6 percent of individuals of Cuban, Central American, and South American descent, 13.3 percent of individuals of  Mexican descent, and 13.8 percent of individuals of Puerto Rican descent suffered from diagnosed diabetes;Whereas according to the American Diabetes Association, the United States spent an estimated $245,000,000,000  on cases of diagnosed diabetes in 2012;Whereas the American Diabetes Association reports that 20 percent of the money that the United States spent on health care in 2012 went towards caring for individuals with diabetes;Whereas a Mathematica Policy Research study found that total expenditures for individuals with diabetes receiving benefits under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) in fiscal year 2005 comprised 32.7 percent of the budget for such program in  such fiscal year;Whereas according to the CDC, in 2007, diabetes was the seventh leading cause of death in the United States, contributing to the death of more than 230,000 individuals in the United States that year;Whereas a cure for diabetes does not exist as of November 2013;Whereas there are successful means to reduce the incidence of and delay the onset of type 2 diabetes;Whereas with proper management and treatment, individuals with diabetes live healthy, productive lives; andWhereas individuals in the United States celebrate American Diabetes Month in November: Now, therefore, be itThat the Senate—(1)supports the goals and ideals of American Diabetes Month, including—(A)encouraging individuals in the United States to fight diabetes through public awareness of prevention and treatment options; and(B)enhancing diabetes education;(2)recognizes the importance of early detection, awareness of the symptoms, and understanding the risk factors of diabetes, including—(A)being over the age of 45;(B)having a specific racial and ethnic background;(C)being overweight;(D)having a low level of physical activity;(E)having high blood pressure; and(F)having a family history of diabetes or a history of diabetes during pregnancy; and(3)supports decreasing the prevalence of type 1, type 2, and gestational diabetes in the United States through increased research, treatment, and prevention.